



Sonic Foundry Announces Fiscal 2020 Second Quarter Financial Results
Company Converts $5.6 Million of Secured Debt into Equity at $5.00 Per Share
MADISON, Wis. - May 14, 2020 - Sonic Foundry, Inc. (OTC Pink Sheets: SOFO), a
trusted leader for video creation and management solutions, today announced
consolidated financial results for its fiscal 2020 second quarter ended
March 31, 2020.
Fiscal 2020 Second Quarter Highlights
•
Billings totaled $9.8 million in the second quarter of 2020; an increase of 31
percent compared to the same period last year

•
Total revenues of $8.7 million compared to $8.0 million in the second quarter of
2019, a 9 percent increase

•
Gross margin was $6.3 million, or 72 percent of sales, compared to $6.0 million,
or 75 percent of sales, in the second quarter of 2019

•
Net income attributable to common stockholders of $95,000, or $0.01 per share,
compared to $(1.5) million, or $(0.29) per share, in the second quarter of 2019

•
Adjusted EBITDA was $767,000 compared to $(784,000) in the second quarter of
2019

•
Unearned revenue was $11.5 million as of March 31, 2020 and September 30, 2019



Fiscal 2020 Second Quarter Review
Product billings were $3 million during the second quarter of fiscal year 2020
compared to $2.1 million in the same quarter last year. This uptick is due to
two factors: first, a large customer refreshed its recorders in the quarter and
second, the prior year quarter was impacted by the Company's planned reduction
of distribution inventory, which reduced product billings and revenue by
$645,000. Service billings, including support, hosting, events and installs
were $6.8 million, compared to $5.3 million in the prior year. A large portion
of that year-over-year increase, $1 million, is due to a large custom cloud
migration project for a customer in the United Kingdom.   While service billings
increased in all other categories, our events business was negatively impacted
by cancellations due to COVID-19. Our new virtual event offerings allowed us to
partially offset the financial consequences.


The company expects to recognize $3.6 million of the current unearned revenue in
the third quarter of fiscal 2020. Recurring revenue
of $6.7 million was 77 percent of total revenue in the second quarter of 2020,
compared to $6.7 million, or 84 percent of total revenue, in the second quarter
of 2019. 


Cost reduction measures taken in the second half of the last fiscal year have
resulted in a $1.4 million, or 19 percent, decrease in operating expenses in
the second quarter of 2020 compared to the same period in 2019. 


“I’m very pleased with our financial performance for the quarter and in
particular the significant improvement in our bottom line. We laid the
groundwork before the effects of COVID-19 began to spread, including our
initiative to move more customers to the cloud. Working with a large customer to
implement a custom cloud project illustrates our efforts are paying off," said
Michael Norregaard, CEO of Sonic Foundry.


He continued, “In today’s uncertain environment, we understand how critical the
ability to communicate with video is to our customers in the industries they
serve, and we will continue to do our best to meet the new challenges they face
by strengthening our services and product offerings. The efforts we undertook
last year to improve our execution and reduce operational expenses will be
beneficial as we go forward."


Conversion of $5.6 Million of Secured Debt into Equity at $5.00 Per Share 


The Company also announced it has agreed to convert $5.6 million of existing
secured debt to Mark Burish, the Company’s Chairman, into shares of its common
stock at $5.00 per share. The transaction was recommended by the Company’s
Special Committee of Independent and Disinterested Directors and unanimously
approved by all disinterested directors of the Company. As previously announced,
the debt originated in March 2019 when Mr. Burish loaned $5 million to the
Company to retire a line of credit that had matured with Silicon Valley Bank.
Silverwood Partners, the Special Committee's financial advisor, issued a
fairness opinion in connection with the transaction.


Following the previously announced intention to pursue a transaction whereby Mr.
Burish would purchase all outstanding shares of common stock not presently held
by Mr. Burish at $5.00 per share, a number of shareholders advised that they
were opposed to the transaction and that opportunities available to the Company
now, in view of the distance learning environment occasioned by the COVID virus
crisis, may provide pathways to achieve greater value. Concerned that a proposal
would not





--------------------------------------------------------------------------------





obtain the required shareholder approval, the Company and Mr. Burish agreed to
not pursue the transaction at this time, and instead pursue other strategic
alternatives to enhance both Company and shareholder value, improve the
Company's financial position, and provide the Company with resources to further
its growth opportunities.


David Slayton and Nelson Murphy, members of the Special Committee, said, "We are
pleased to announce that we can eliminate $5.6 million in debt, which will
significantly strengthen the financial position of the Company and allow it
to better capitalize on any new market opportunities presented by the needs of
higher education, as well as other public and private institutions. We are
confident that this will provide the Company with greater flexibility to seek to
accomplish that goal."
 
They continued, “Although a thorough process was conducted, no interest was
received that was equal to or superior to Mr. Burish’s $5.00 bid. Nevertheless,
we believe it to be in the best interest of the shareholders to better position
the Company financially to pursue a growth strategy in the dramatically changed
market circumstances resulting from the pandemic outbreak.” 


Sonic Foundry had previously announced that its Special Committee retained
Silverwood Partners LLC, a Boston-based investment banking firm specializing in
digital media technology, to evaluate strategic alternatives for Sonic Foundry
to enhance shareholder value and its Mediasite video streming and video
management solutions business. Gordon Feinblatt LLC, Baltimore, Maryland, was
also retained by the Special Committee as its independent legal counsel.


Non-GAAP Financial Information
To supplement and enhance the reader’s understanding of our operating
performance, we disclose adjusted Earnings Before Interest, Taxes, Depreciation,
and Amortization (adjusted EBITDA), a non-GAAP measure of operating performance.
Our adjusted EBITDA measure additionally adds back stock compensation expense
from the SEC definition of EBITDA. As such, our adjusted EBITDA may not be
comparable to similarly titled measures reported by other companies and should
not be viewed as an alternative to net income as a measurement of our operating
performance. A reconciliation of net loss to adjusted EBITDA for the second
quarter ended March 31, 2020 and 2019 are included in the release.


About Sonic Foundry®, Inc.
Sonic Foundry (OTC Pink Sheets:SOFO) is the global leader for video capture,
management and streaming solutions. Trusted by more than 5,200 educational
institutions, corporations, health organizations and government entities in over
65 countries, its Mediasite Video Platform quickly and cost-effectively
automates the capture, management, delivery and search of live and on-demand
streaming videos. Learn more at www.sonicfoundry.com and @mediasite.
© 2020 Sonic Foundry, Inc. Product and service names mentioned herein are the
trademarks of Sonic Foundry, Inc. or their respective owners.
Forward Looking Statements
This news release contains forward-looking statements about the products and
services of Sonic Foundry within the meaning of Section 27A of the Securities
Act of 1933 and Section 21E of the Securities Exchange Act of 1934.  Forward
looking statements include statements about our products and services, our
customer base, strategic investments, new partnerships, our future operating
results and any statements we make about the company’s future.  These types of
statements address matters that are subject to many risks and uncertainties.
Actual results could differ materially from the forward-looking guidance we
provide.  Any forward-looking statements should be considered in context of the
risk factors disclosed in our periodic forms 10Q, 10K and other filings with the
SEC.  These filings can be accessed on-line at www.sec.gov and other websites or
can be obtained from the company’s investor relations department.  All of the
information and disclosures we make in this news release regarding our business,
including any forward looking guidance, are as of the date given and we assume
no obligation to update or change this information, regardless of subsequent
events.




Contacts:
Media:
Nicole Wise, Director of Communications
920.226.0269
nicolew@sonicfoundry.com







--------------------------------------------------------------------------------





Sonic Foundry, Inc.
Condensed Consolidated Balance Sheets
(in thousands, except for share and per share data)
 
March 31,
2020
 
September 30,
2019
Assets
 
 
 
Current assets:
 
 
 
Cash and cash equivalents
$
4,586


 
$
4,295


Accounts receivable, net of allowances of $135 and $135
6,344


 
6,532


Inventories, net of reserves of $30 and $0
602


 
558


Investment in sales-type lease, current
11


 
163


Capitalized commissions, current
334


 
464


Prepaid expenses and other current assets
910


 
972


Total current assets
12,787


 
12,984


Property and equipment:
 
 
 
Leasehold improvements
1,121


 
1,121


Computer equipment
6,499


 
5,610


Furniture and fixtures
1,291


 
1,233


Total property and equipment
8,911


 
7,964


Less accumulated depreciation and amortization
6,838


 
6,396


Property and equipment, net
2,073


 
1,568


Other assets:
 
 
 
Investment in sales-type lease, long-term
159


 
134


Capitalized commissions, long-term
102


 
106


Right-of-use assets under operating leases
1,972


 
—


Other long-term assets
384


 
388


Total assets
$
17,477


 
$
15,180


Liabilities and stockholders’ deficit
 
 
 
Current liabilities:
 
 
 
Accounts payable
$
1,994


 
$
843


Accrued liabilities
1,649


 
2,216


Unearned revenue
9,453


 
9,610


Current portion of finance lease obligations
155


 
194


Current portion of operating lease obligations
1,160


 
—


Current portion of notes payable and warrant debt, net of discounts
1,915


 
968


Total current liabilities
16,326


 
13,831


Long-term portion of unearned revenue
2,055


 
1,842


Long-term portion of finance lease obligations
130


 
179


Long-term portion of operating lease obligations
840


 
—


Long-term portion of notes payable and warrant debt, net of discounts
4,743


 
5,429


Derivative liability, at fair value
72


 
9


Other liabilities
142


 
143


Total liabilities
24,308


 
21,433


Commitments and contingencies
 
 
 
Stockholders’ deficit:
 
 
 
Preferred stock, $.01 par value, authorized 500,000 shares; none issued
—


 
—








--------------------------------------------------------------------------------





9% Preferred stock, Series A, voting, cumulative, convertible, $.01 par value
(liquidation preference of $1,000 per share), authorized 4,500 shares; zero
shares issued and outstanding, at amounts paid in
—


 
—


5% Preferred stock, Series B, voting, cumulative, convertible, $.01 par value
(liquidation preference at par), authorized 1,000,000 shares, none issued
—


 
—


Common stock, $.01 par value, authorized 10,000,000 shares; 6,800,037 and
6,749,359 shares issued, respectively and 6,787,321 and 6,736,643 shares
outstanding, respectively
68


 
67


Additional paid-in capital
203,884


 
203,735


Accumulated deficit
(210,065
)
 
(209,340
)
Accumulated other comprehensive loss
(549
)
 
(546
)
Treasury stock, at cost, 12,716 shares
(169
)
 
(169
)
Total stockholders’ deficit
(6,831
)
 
(6,253
)
Total liabilities and stockholders’ deficit
$
17,477


 
$
15,180








--------------------------------------------------------------------------------





Sonic Foundry, Inc.
Condensed Consolidated Statements of Operations
(in thousands, except for share and per share data)




 
Three Months Ended March 31,
 
Six Months Ended March 31,
 
2020
 
2019
 
2020
 
2019
Revenue:
 
 
 
 
 
 
 
Product and other
$
2,812


 
$
1,796


 
$
4,867


 
$
3,547


Services
5,854


 
6,201


 
11,814


 
11,952


Total revenue
8,666


 
7,997


 
16,681


 
15,499


Cost of revenue:
 
 
 
 
 
 
 
Product and other
1,158


 
645


 
1,989


 
1,296


Services
1,247


 
1,359


 
2,595


 
2,550


Total cost of revenue
2,405


 
2,004


 
4,584


 
3,846


Gross margin
6,261


 
5,993


 
12,097


 
11,653


Operating expenses:
 
 
 
 
 
 
 
Selling and marketing
3,057


 
3,836


 
6,453


 
7,779


General and administrative
1,176


 
1,345


 
2,617


 
2,883


Product development
1,499


 
1,935


 
3,089


 
3,768


Total operating expenses
5,732


 
7,116


 
12,159


 
14,430


Income (loss) from operations
529


 
(1,123
)
 
(62
)
 
(2,777
)
Non-operating expenses:
 
 
 
 
 
 
 
Interest expense, net
(218
)
 
(227
)
 
(481
)
 
(381
)
Other expense, net
(58
)
 
(11
)
 
(43
)
 
(3
)
Total non-operating expenses
(276
)
 
(238
)
 
(524
)
 
(384
)
Income (loss) before income taxes
253


 
(1,361
)
 
(586
)
 
(3,161
)
Income tax expense
(158
)
 
(125
)
 
(139
)
 
(113
)
Net income (loss)
$
95


 
$
(1,486
)
 
$
(725
)
 
$
(3,274
)
Dividends on preferred stock
—


 
(45
)
 
—


 
(98
)
Net loss attributable to common stockholders
$
95


 
$
(1,531
)
 
$
(725
)
 
$
(3,372
)
Loss per common share
 
 
 
 
 
 
 
– basic
$
0.01


 
$
(0.29
)
 
$
(0.11
)
 
$
(0.64
)
– diluted
$
0.01


 
$
(0.29
)
 
$
(0.11
)
 
$
(0.64
)
Weighted average common shares
 
 
 
 
 
 
 
– basic
6,785,180


 
5,278,500


 
6,760,779


 
5,232,449


– diluted
6,933,227


 
5,278,500


 
6,760,779


 
5,323,449












--------------------------------------------------------------------------------





Sonic Foundry, Inc.
Condensed Consolidated Statements of Cash Flows
(in thousands)


 
Six Months Ended
March 31,
 
2020
 
2019
Operating activities
 
 
 
Net loss
$
(725
)
 
$
(3,274
)
Adjustments to reconcile net loss to net cash provided by (used in) operating
activities:
 
 
 
Amortization of other intangibles
150


 
97


Depreciation and amortization of property and equipment
433


 
516


Provision for doubtful accounts - including financing receivables
9


 
26


Stock-based compensation expense related to stock options and warrants
86


 
219


Deferred loan interest to related party
264


 
—


Stock issued for board of director fees
64


 
—


Remeasurement loss (gain) on derivative liability
63


 
(7
)
Changes in operating assets and liabilities:
 
 
 
Accounts receivable
175


 
1,354


Financing receivables
—


 
(2
)
Inventories
(45
)
 
(612
)
Investment in sales-type lease
126


 
—


Capitalized commissions
134


 
105


Prepaid expenses and other current assets
64


 
(25
)
Right-of-use assets under operating leases
562


 
—


Operating lease obligations
(578
)
 
—


Other long-term assets
4


 
—


Accounts payable and accrued liabilities
(162
)
 
89


Other long-term liabilities
(1
)
 
(33
)
Unearned revenue
57


 
(1,704
)
Net cash provided by (used in) operating activities
680


 
(3,251
)
Investing activities
 
 
 
Purchases of property and equipment
(118
)
 
(222
)
Net cash used in investing activities
(118
)
 
(222
)
Financing activities
 
 
 
Proceeds from notes payable
463


 
4,500


Proceeds from lines of credit
—


 
8,748


Payments on notes payable
(618
)
 
(333
)
Payments on lines of credit
—


 
(9,186
)
Payment of debt issuance costs
—


 
(110
)
Proceeds from issuance of preferred stock and common stock
—


 
5


Proceeds from exercise of common stock options
1


 
—


Payments on finance lease obligations
(124
)
 
(134
)
Net cash provided by (used in) financing activities
(278
)
 
3,490


Changes in cash and cash equivalents due to changes in foreign currency
7


 
(24
)
Net increase (decrease) in cash and cash equivalents
291


 
(7
)
Cash and cash equivalents at beginning of year
4,295


 
1,189


Cash and cash equivalents at end of year
$
4,586


 
$
1,182


Supplemental cash flow information:
 
 
 
Interest paid
$
479


 
$
264


Income taxes paid, foreign
90


 
160


Non-cash financing and investing activities:
 
 
 
Property and equipment financed by finance lease or accounts payable
821


 
112


Debt discount
—


 
676


Preferred stock dividends paid in additional shares
—


 
98


Conversion of preferred shares
—


 
563












--------------------------------------------------------------------------------









Sonic Foundry, Inc.
Condensed Consolidated Non-GAAP Adjusted EBITDA Reconciliation
(in thousands)


 
Three Months Ended
March 31,
 
Six Months Ended
March 31,
 
2020
 
2019
 
2020
 
2019
 
 
 
 
 
 
 
 
Net income (loss)
$
95


 
$
(1,486
)
 
$
(725
)
 
$
(3,274
)
Add:
 
 
 
 
 
 
 
   Depreciation and amortization
262


 
294


 
583


 
613


   Income tax expense
158


 
125


 
139


 
113


   Interest expense
218


 
227


 
481


 
381


   Stock-based compensation expense
34


 
56


 
86


 
219


Adjusted EBITDA
$
767


 
$
(784
)
 
$
564


 
$
(1,948
)
 
 
 
 
 
 
 
 






